EXAMINER’S AMENDMENT 
Claims 1-30, submitted on May 19, 2022 and as amended herein, are allowed.  
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows.  
In claim 24, at the beginning, the extraneous open parenthesis --(-- has been deleted.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628